Name: Council Decision (EU) 2015/1523 of 14 September 2015 establishing provisional measures in the area of international protection for the benefit of Italy and of Greece
 Type: Decision
 Subject Matter: international law;  European construction;  cooperation policy;  migration;  Europe
 Date Published: 2015-09-15

 15.9.2015 EN Official Journal of the European Union L 239/146 COUNCIL DECISION (EU) 2015/1523 of 14 September 2015 establishing provisional measures in the area of international protection for the benefit of Italy and of Greece THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 78(3) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament, Whereas: (1) According to Article 78(3) of the Treaty on the Functioning of the European Union (TFEU), in the event of one or more Member States being confronted by an emergency situation characterised by a sudden inflow of nationals of third countries, the Council, on a proposal from the Commission and after consulting the European Parliament, may adopt provisional measures for the benefit of the Member State(s) concerned. (2) According to Article 80 TFEU, the policies of the Union in the area of border checks, asylum and immigration and their implementation are to be governed by the principle of solidarity and fair sharing of responsibility between the Member States, and Union acts adopted in this area are to contain appropriate measures to give effect to this principle. (3) The recent crisis situation in the Mediterranean prompted the Union institutions to immediately acknowledge the exceptional migratory flows in this region and call for concrete measures of solidarity towards the frontline Member States. In particular, at a joint meeting of Foreign and Interior Ministers on 20 April 2015, the Commission presented a ten-point plan of immediate action to be taken in response to this crisis, including a commitment to consider options for an emergency relocation mechanism. (4) At its meeting of 23 April 2015, the European Council decided, inter alia, to reinforce internal solidarity and responsibility and committed itself in particular to increasing emergency assistance to frontline Member States and to considering options for organising emergency relocation between Member States on a voluntary basis, as well as to deploying European Asylum Support Office (EASO) teams in frontline Member States for the joint processing of applications for international protection, including registration and fingerprinting. (5) In its resolution of 28 April 2015, the European Parliament reiterated the need for the Union to base its response to the latest tragedies in the Mediterranean on solidarity and fair sharing of responsibility and to step up its efforts in this area towards those Member States which receive the highest number of refugees and applicants for international protection in either absolute or relative terms. (6) At its meeting of 25 and 26 June 2015, the European Council decided, inter alia, that three key dimensions should be advanced in parallel: relocation/resettlement, return/readmission/reintegration, and cooperation with countries of origin and transit. The European Council agreed in particular, in the light of the current emergency situation and the commitment to reinforce solidarity and responsibility, on the temporary and exceptional relocation, over two years, from Italy and from Greece to other Member States of 40 000 persons in clear need of international protection. It called on the rapid adoption of a Council decision to that effect and concluded that, to that end, Member States should agree by consensus on the distribution of such persons, reflecting the specific situations of Member States. (7) The specific situations of the Member States result in particular from migratory flows in other geographical regions, such as the Western Balkans migratory route. (8) Several Member States were confronted with a significant increase in the total number of migrants, including applicants for international protection, arriving on their territories in 2014 and some continue to be so in the first months of 2015. Emergency financial assistance by the Commission and operational support by EASO were provided to several Member States to help them cope with this increase. (9) Among the Member States witnessing situations of considerable pressure and in light of the recent tragic events in the Mediterranean, Italy and Greece in particular have experienced unprecedented flows of migrants, including applicants for international protection who are in clear need of international protection, arriving on their territories, generating a significant pressure on their migration and asylum systems. (10) According to data of the European Agency for the Management of Operational Cooperation at the External Borders (Frontex), the Central and Eastern Mediterranean routes were the main areas for irregular border crossing into the Union in 2014. In 2014, more than 170 000 migrants arrived in Italy alone in an irregular manner, representing an increase of 277 % compared to 2013. A steady increase was also witnessed by Greece with more than 50 000 irregular migrants reaching the country, representing an increase of 153 % compared to 2013. The overall numbers further increased in the course of 2015. In the first six months of 2015, Italy witnessed a 5 % increase of irregular border crossings as compared to the same period last year. Greece faced a sharp increase in the number of irregular border crossings during the same period, corresponding to a six-fold increase over the first six months of 2014 (over 76 000 in the period January-June 2015 compared to 11 336 in the period January-June 2014). A significant proportion of the total number of irregular migrants detected in these two regions included migrants of nationalities which, based on the Eurostat data, meet a high Union-level recognition rate. (11) According to Eurostat, 64 625 persons applied for international protection in Italy in 2014, compared to 26 920 in 2013 (which represents an increase of 143 %). A lesser increase in the number of applications was witnessed by Greece with 9 430 applicants (which represents an increase of 15 %). In the first quarter of 2015, 15 250 persons applied for international protection in Italy (which represents an increase of 47 % compared to the first quarter of 2014) and 2 615 persons applied in Greece (which represents an increase of 28 % compared to the first quarter of 2014). (12) Many actions have been taken so far to support Italy and Greece in the framework of the migration and asylum policy, including by providing them with substantial emergency assistance and EASO operational support. Italy and Greece were the second and third largest beneficiaries of funding disbursed during the period 2007-2013 under the General Programme Solidarity and Management of Migration Flows (SOLID) and, in addition, received substantial emergency funding. Italy and Greece will likely continue to be the main beneficiaries of the Asylum, Migration and Integration Fund (AMIF) over 2014-2020. (13) Due to the ongoing instability and conflicts in the immediate neighbourhood of Italy and Greece, it is very likely that a significant and increased pressure will continue to be put on their migration and asylum systems, with a significant portion of the migrants who may be in need of international protection. This demonstrates the critical need to show solidarity towards Italy and Greece and to complement the actions taken so far to support them with provisional measures in the area of asylum and migration. (14) At the same time, Italy and Greece should provide structural solutions to address exceptional pressures on their asylum and migration systems. The measures laid down in this Decision should therefore go hand in hand with the establishment by Italy and by Greece of a solid and strategic framework for responding to the crisis situation and intensifying the ongoing reform process in these areas. In this respect, Italy and Greece should, on the date of entry into force of this Decision, each present a roadmap to the Commission which should include adequate measures in the area of asylum, first reception and return, enhancing the capacity, quality and efficiency of their systems in these areas, as well as measures to ensure appropriate implementation of this Decision with a view to allowing them to better cope, after the end of the application of this Decision, with a possible increased inflow of migrants on their territories. (15) Bearing in mind that the European Council agreed on a set of interlinked measures, the Commission should be entrusted with the power to suspend, where appropriate and having given the State concerned the opportunity to present its views, the application of this Decision for a limited period where Italy or Greece does not respect its commitments in this regard. (16) If any Member State should be confronted with a similar emergency situation characterised by a sudden inflow of nationals of third countries, the Council, on a proposal from the Commission and after consulting the European Parliament, may adopt provisional measures for the benefit of the Member State concerned, on the basis of Article 78(3) TFEU. Such measures may include, where appropriate, a suspension of the obligations of that Member State provided for in this Decision. (17) In accordance with Article 78(3) TFEU, the measures envisaged for the benefit of Italy and of Greece should be of a provisional nature. A period of 24 months is reasonable in view of ensuring that the measures provided for in this Decision have a real impact in respect of supporting Italy and Greece in dealing with the significant migration flows on their territories. (18) The measures to relocate from Italy and from Greece, as set out in this Decision, entail a temporary derogation from the rule laid down in Article 13(1) of Regulation (EU) No 604/2013 of the European Parliament and of the Council (1) according to which Italy and Greece would have been otherwise responsible for the examination of an application for international protection based on the criteria set out in Chapter III of that Regulation, as well as a temporary derogation from the procedural steps, including the time-limits, laid down in Articles 21, 22 and 29 of that Regulation. The other provisions of Regulation (EU) No 604/2013, including the implementing rules laid down in Commission Regulation (EC) No 1560/2003 (2) and Commission Implementing Regulation (EU) No 118/2014 (3), remain applicable, including the rules contained therein on the obligation for the transferring Member States to meet the costs necessary to transfer an applicant to the Member State of relocation and on the cooperation on transfers between Member States, as well as on transmission of information through the DubliNet electronic communication network. This Decision also entails a derogation from the consent of the applicant for international protection as referred to in Article 7(2) of Regulation (EU) No 516/2014 of the European Parliament and of the Council (4). (19) Relocation measures do not absolve Member States from applying in full Regulation (EU) No 604/2013, including the provisions related to family reunification, special protection of unaccompanied minors, and the discretionary clause on humanitarian grounds. (20) A choice had to be made in respect of the criteria to be applied when deciding which and how many applicants are to be relocated from Italy and from Greece, without prejudice to decisions at national level on asylum applications. A clear and workable system is envisaged based on a threshold of the average rate at Union level of decisions granting international protection in the procedures at first instance, as defined by Eurostat, out of the total number at Union level of decisions on asylum applications for international protection taken at first instance, based on the latest available statistics. On the one hand, this threshold would have to ensure, to the maximum extent possible, that all applicants in clear need of international protection would be in a position to fully and swiftly enjoy their protection rights in the Member State of relocation. On the other hand, it would have to prevent, to the maximum extent possible, applicants who are likely to receive a negative decision on their application from being relocated to another Member State, and therefore from prolonging unduly their stay in the Union. A threshold of 75 %, based on the latest available updated Eurostat quarterly data for first instance decisions, should be used in this Decision. (21) The provisional measures are intended to relieve the significant asylum pressure on Italy and on Greece, in particular by relocating a significant number of applicants in clear need of international protection who have arrived in the territory of Italy or Greece following the date on which this Decision becomes applicable. Based on the overall number of third-country nationals who have entered irregularly Italy or Greece in 2014 and the number of those who are in clear need of international protection, a total of 40 000 applicants in clear need of international protection should be relocated from Italy and from Greece. This number corresponds to approximately 40 % of the total number of third-country nationals in clear need of international protection who have entered irregularly in Italy or Greece in 2014. Thus, the relocation measure proposed in this Decision constitutes fair burden sharing between Italy and Greece on the one hand and the other Member States on the other. Based on the same overall available figures in 2014 and in the first four months of 2015, in Italy compared to Greece, 60 % of these applicants should be relocated from Italy and 40 % from Greece. (22) On 20 July 2015, reflecting the specific situations of Member States, a Resolution of the representatives of the Governments of the Member States, meeting within the Council, on relocating from Italy and from Greece 40 000 persons in clear need of international protection, was adopted by consensus. Over a period of two years, 24 000 persons should be relocated from Italy and 16 000 persons should be relocated from Greece. (23) The Asylum, Migration and Integration Fund (AMIF) set up by Regulation (EU) No 516/2014 provides support to burden-sharing operations agreed between Member States and is open to new policy developments in that field. Article 7(2) of Regulation (EU) No 516/2014 provides for the possibility for Member States to implement actions related to the transfer of applicants for international protection as part of their national programmes, while Article 18 of Regulation (EU) No 516/2014 provides for the possibility of a lump sum of EUR 6 000 for the transfer of beneficiaries of international protection from another Member State. (24) With a view to implementing the principle of solidarity and fair sharing of responsibility, and taking into account that this Decision constitutes a further policy development in this field, it is appropriate to ensure that the Member States that relocate applicants who are in clear need of international protection from Italy or Greece pursuant to this Decision receive a lump sum for each relocated person which is identical to the lump sum foreseen in Article 18 of Regulation (EU) No 516/2014, namely EUR 6 000, and implemented by applying the same procedures. This entails a limited, temporary derogation from Article 18 of Regulation (EC) No 516/2014 because the lump sum should be paid in respect of relocated applicants rather than beneficiaries of international protection. Such a temporary extension of the scope of potential recipients of the lump sum appears indeed to be an integral part of the emergency scheme set up by this Decision. (25) It is necessary to ensure that a swift relocation procedure is put in place and to accompany the implementation of the provisional measures by close administrative cooperation between Member States and operational support provided by EASO. (26) National security and public order should be taken into consideration throughout the relocation procedure, until the transfer of the applicant is implemented. In full respect to the fundamental rights of the applicant, including the relevant rules on data protection, where a Member State has reasonable grounds for regarding an applicant as a danger to its national security or public order, it should inform the other Member States thereof. (27) When deciding which applicants in clear need of international protection should be relocated from Italy and from Greece, priority should be given to vulnerable applicants within the meaning of Articles 21 and 22 of Directive 2013/33/EU of the European Parliament and of the Council (5). In this respect, any special needs of applicants, including health, should be of primary concern. The best interests of the child should always be a primary consideration. (28) In addition, in order to decide which specific Member State should be the Member State of relocation, specific account should be given to the specific qualifications and characteristics of the applicants concerned, such as their language skills and other individual indications based on demonstrated family, cultural or social ties which could facilitate their integration into the Member State of relocation. In the case of particularly vulnerable applicants, consideration should be given to the capacity of the Member State of relocation to provide adequate support to those applicants and to the necessity of ensuring a fair distribution of those applicants among Member States. With due respect for the principle of non-discrimination, Member States of relocation may indicate their preferences for applicants based on the above information on the basis of which Italy and Greece, in consultation with EASO and, where applicable, liaison officers, may compile lists of possible applicants identified for relocation to that Member State. (29) The appointment by Member States of liaison officers in Italy and in Greece should facilitate the effective implementation of the relocation procedure, including the appropriate identification of the applicants who could be relocated, taking into account in particular their vulnerability and qualifications. As regards both the appointment of liaison officers in Italy and in Greece and the fulfilment of their tasks, the Member State of relocation and Italy and Greece should exchange all relevant information and continue cooperating closely throughout the relocation procedure. (30) The legal and procedural safeguards set out in Regulation (EU) No 604/2013 remain applicable in respect of applicants covered by this Decision. In addition, applicants should be informed of the relocation procedure set out in this Decision and be notified with the relocation decision which constitutes a transfer decision within the meaning of Article 26 of Regulation (EU) No 604/2013. Considering that an applicant does not have the right under EU law to choose the Member State responsible for his or her application, the applicant should have the right to an effective remedy against the relocation decision in line with Regulation (EU) No 604/2013, only in view of ensuring respect for his or her fundamental rights. In line with Article 27 of that Regulation, Member States may provide in their national law that the appeal against the transfer decision does not automatically suspend the transfer of the applicant but that the person concerned has the opportunity to request a suspension of the implementation of the transfer decision pending the outcome of his or her appeal. (31) Before and after being transferred to the Member States of relocation, applicants enjoy the rights and guarantees set up in Directive 2013/32/EU of the European Parliament and of the Council (6) and Directive 2013/33/EU, including in relation to their special reception and procedural needs. In addition, Regulation (EU) No 603/2013 of the European Parliament and of the Council (7) remains applicable in respect of applicants covered by this Decision. (32) Measures should be taken in order to avoid secondary movements of relocated persons from the Member State of relocation to other Member States which could hamper the efficient application of this Decision. In particular, applicants should be informed of the consequences of onward irregular movement within the Member States and of the fact that, if the Member State of relocation grants them international protection, in principle, they are only entitled to the rights attached to international protection in that Member State. (33) Additionally, in line with the objectives set out in Directive 2013/33/EU, the harmonisation of reception conditions amongst Member States should help to limit secondary movements of applicants for international protection influenced by the variety of conditions for their reception. With a view to reaching the same objective, Member States should consider imposing reporting obligations and providing applicants for international protection with material reception conditions that include housing, food and clothing only in kind, as well as, where appropriate, ensuring that applicants are directly transferred to the Member State of relocation. Likewise, during the period of the examination of applications for international protection, as provided in the asylum and Schengen acquis, except for serious humanitarian reasons, Member States should neither provide applicants with national travel documents, nor give them other incentives, such as financial ones, which could facilitate their irregular movements to other Member States. In the event of irregular movements to other Member States, applicants should be sent back to the Member State of relocation pursuant to the rules set out in Regulation (EU) No 604/2013. (34) In order to avoid secondary movements of beneficiaries of international protection, Member States should also inform the beneficiaries about the conditions under which they may legally enter and stay in another Member State and should be able to impose reporting obligations. Pursuant to Directive 2008/115/EC of the European Parliament and of the Council (8), Member States should require a beneficiary of international protection who is staying irregularly on their territories to go back immediately to the Member State of relocation. In case the person refuses to return voluntarily, return to the Member State of relocation should be enforced. Furthermore, if provided for in national law, in the case of enforced return to the Member State of relocation, the Member State which enforced the return may decide to issue a national entry ban that would prevent the beneficiary, for a certain period of time, from re-entering the territory of that specific Member State. (35) As the purpose of this Decision is to address an emergency situation and to support Italy and Greece in reinforcing their asylum systems, it should allow them to make, with the assistance of the Commission, bilateral arrangements with Iceland, Liechtenstein, Norway and Switzerland on the relocation of persons falling within the scope of this Decision. Such arrangements should also reflect the core elements of this Decision, in particular those relating to the relocation procedure and the rights and obligations of applicants as well as those relating to Regulation (EU) No 604/2013. (36) The specific support provided to Italy and to Greece through the relocation scheme should be complemented by additional measures, from the arrival of third-country nationals on the territory of Italy or of Greece until the completion of all applicable procedures, coordinated by EASO and other relevant Agencies, such as Frontex coordinating the return of third-country nationals not having the right to remain on the territory, in accordance with Directive 2008/115/EC. (37) Since the objectives of this Decision cannot be sufficiently achieved by the Member States but can rather, by reason of the scale and effects of the action, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union (TEU). In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (38) This Decision respects the fundamental rights and observes the principles recognised by the Charter of Fundamental Rights of the European Union. (39) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the TEU and to the TFEU, and without prejudice to Article 4 of that Protocol, those Member States are not taking part in the adoption of this Decision and are not bound by it or subject to its application. (40) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the TEU and to the TFEU, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (41) In view of the urgency of the situation, this Decision should enter into force on the date following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 Subject-matter This Decision establishes provisional measures in the area of international protection for the benefit of Italy and of Greece in view of supporting them in better coping with an emergency situation characterised by a sudden inflow of nationals of third countries in those Member States. Article 2 Definitions For the purposes of this Decision, the following definitions apply: (a) application for international protection means an application for international protection as defined in point (h) of Article 2 of Directive 2011/95/EU of the European Parliament and of the Council (9); (b) applicant means a third-country national or a stateless person who has made an application for international protection in respect of which a final decision has not yet been taken; (c) international protection means refugee status and subsidiary protection status as defined in points (e) and (g), respectively, of Article 2 of Directive 2011/95/EU; (d) family members means family members as defined in point (g) of Article 2 of Regulation (EU) No 604/2013 of the European Parliament and of the Council; (e) relocation means the transfer of an applicant from the territory of the Member State which the criteria laid down in Chapter III of Regulation (EU) No 604/2013 indicate as responsible for examining his or her application for international protection to the territory of the Member State of relocation; (f) Member State of relocation means the Member State which becomes responsible for examining the application for international protection pursuant to Regulation (EU) No 604/2013 of an applicant following his or her relocation in the territory of that Member State. Article 3 Scope 1. Relocation pursuant to this Decision shall only take place in respect of an applicant who has lodged his or her application for international protection in Italy or in Greece and for whom those States would have otherwise been responsible pursuant to the criteria for determining the Member State responsible set out in Chapter III of Regulation (EU) No 604/2013. 2. Relocation pursuant to this Decision shall only be applied in respect of an applicant belonging to a nationality for which the proportion of decisions granting international protection among decisions taken at first instance on applications for international protection as referred to in Chapter III of Directive 2013/32/EU is, according to the latest available updated quarterly Union-wide average Eurostat data, 75 % or higher. In the case of stateless persons, the country of former habitual residence shall be taken into account. Quarterly updates shall only be taken into account in respect of applicants who have not already been identified as applicants who could be relocated in accordance with Article 5(3) of this Decision. Article 4 Relocation of applicants to Member States Following agreement reached between Member States through the Resolution of 20 July 2015 of the Representatives of the Governments of the Member States meeting within the Council on relocating from Italy and from Greece 40 000 persons in clear need of international protection: (a) 24 000 applicants shall be relocated from Italy to the territory of the other Member States; (b) 16 000 applicants shall be relocated from Greece to the territory of the other Member States. Article 5 Relocation procedure 1. For the purpose of the administrative cooperation required to implement this Decision, each Member State shall appoint a national contact point, whose address it shall communicate to the other Member States and to EASO. Member States shall, in liaison with EASO and other relevant agencies, take all the appropriate measures to establish direct cooperation and an exchange of information between the competent authorities, including about the grounds referred to in paragraph 7. 2. Member States shall, at regular intervals, and at least every three months, indicate the number of applicants who can be relocated swiftly to their territory and any other relevant information. 3. Based on this information, Italy and Greece shall, with the assistance of EASO and, where applicable, of Member States' liaison officers referred to in paragraph 8 of this Article, identify the individual applicants who could be relocated to the other Member States and, as soon as possible, submit all relevant information to the contact points of those Member States. Priority shall be given for that purpose to vulnerable applicants within the meaning of Articles 21 and 22 of Directive 2013/33/EU. 4. Following approval of the Member State of relocation, Italy and Greece shall, as soon as possible, take a decision to relocate each of the identified applicants to a specific Member State of relocation, in consultation with EASO, and shall notify the applicant in accordance with Article 6(4). The Member State of relocation may decide not to approve the relocation of an applicant only if there are reasonable grounds as referred to in paragraph 7 of this Article. 5. Applicants whose fingerprints are required to be taken pursuant to the obligations set out in Article 9 of Regulation (EU) No 603/2013 may only be proposed for relocation if their fingerprints have been taken and transmitted to the Central System of Eurodac, pursuant to that Regulation. 6. The transfer of the applicant to the territory of the Member State of relocation shall take place as soon as possible following the date of the notification to the person concerned of the transfer decision referred to in Article 6(4). Italy and Greece shall transmit to the Member State of relocation the date and time of the transfer as well as any other relevant information. 7. Member States retain the right to refuse to relocate an applicant only where there are reasonable grounds for regarding him or her as a danger to their national security or public order or where there are serious reasons for applying the exclusion provisions set out in Articles 12 and 17 of Directive 2011/95/EU. 8. For the implementation of all aspects of the relocation procedure described in this Article, Member States may, after exchanging all relevant information, decide to appoint liaison officers to Italy and to Greece. 9. In line with the EU acquis, Member States shall fully implement their obligations. Accordingly, identification, registration and fingerprinting for the relocation procedure shall be guaranteed by Italy and by Greece and the necessary facilities shall be put in place. Applicants that elude the relocation procedure shall be excluded from relocation. 10. The relocation procedure provided for in this Article shall be completed as swiftly as possible and not later than two months from the time of the indication given by the Member State of relocation as referred to in paragraph 2, unless the approval by the Member State of relocation referred to in paragraph 4 takes place less than two weeks before the expiry of this two-month period. In such case, the time-limit for completing the relocation procedure may be extended for a period not exceeding a further two weeks. In addition, this time-limit may also be extended, for a further four-week period, as appropriate, where Italy or Greece show objective practical obstacles that prevent the transfer from taking place. Where the relocation procedure is not completed within these time-limits and unless Italy and Greece agree with the Member State of relocation to a reasonable extension of the time-limit, Italy and Greece shall remain responsible for examining the application for international protection pursuant to Regulation (EU) No 604/2013. 11. Following the relocation of the applicant, the Member State of relocation shall take, and transmit to the Central System of Eurodac, the fingerprints of the applicant in accordance with Article 9 of Regulation (EU) No 603/2013 and update the data sets in accordance with Article 10 of, and where applicable, Article 18 of, that Regulation. Article 6 Rights and obligations of applicants for international protection covered by this Decision 1. The best interests of the child shall be a primary consideration for Member States when implementing this Decision. 2. Member States shall ensure that family members who fall within the scope of this Decision are relocated to the territory of the same Member State. 3. Prior to the decision to relocate an applicant, Italy and Greece shall inform the applicant in a language which the applicant understands or is reasonably supposed to understand of the relocation procedure as set out in this Decision. 4. When the decision to relocate an applicant has been taken and before the actual relocation, Italy and Greece shall notify the person concerned of the decision to relocate him in writing. That decision shall specify the Member State of relocation. 5. An applicant or beneficiary of international protection who enters the territory of a Member State other than the Member State of relocation without fulfilling the conditions for stay in that other Member State shall be required to return immediately. The Member State of relocation shall take back the person. Article 7 Operational support to Italy and to Greece 1. In order to support Italy and Greece to better cope with the exceptional pressure on their asylum and migration systems caused by the current increased migratory pressure at their external borders, Member States shall increase their operational support in cooperation with Italy and Greece in the area of international protection through relevant activities coordinated by EASO, Frontex and other relevant Agencies, in particular by providing, as appropriate, national experts for the following support activities: (a) the screening of the third-country nationals arriving in Italy and in Greece, including their clear identification, fingerprinting and registration, and, where applicable, the registration of their application for international protection and, upon request by Italy or Greece, their initial processing; (b) the provision to applicants or potential applicants that could be subject to relocation pursuant to this Decision of information and specific assistance that they may need; (c) the preparation and organisation of return operations for third-country nationals who either did not apply for international protection or whose right to remain on the territory has ceased. 2. In addition to the support provided under paragraph 1 and for the purpose of facilitating the implementation of all steps of the relocation procedure, specific support shall be provided, as appropriate, to Italy and to Greece through relevant activities coordinated by EASO, Frontex and other relevant Agencies. Article 8 Complementary measures to be taken by Italy and by Greece 1. Italy and Greece shall each, on 16 September 2015, present a roadmap to the Commission which shall include adequate measures in the area of asylum, first reception and return, enhancing the capacity, quality and efficiency of their systems in these areas, as well as measures to ensure appropriate implementation of this Decision. Italy and Greece shall fully implement this roadmap. 2. If Italy or Greece does not comply with the obligations referred to in paragraph 1 of this Article, the Commission may decide, having given the State concerned the opportunity to present its views, to suspend the application of this Decision with regard to that Member State for a period of up to three months. The Commission may decide once to extend such suspension for a further period of up to three months. Such suspension shall not affect the transfers of applicants that are pending following approval of the Member State of relocation pursuant to Article 5(4). Article 9 Further emergency situations In the event of an emergency situation characterised by a sudden inflow of nationals of third countries in a Member State, the Council, on a proposal from the Commission and after consulting the European Parliament, may adopt provisional measures for the benefit of the Member State concerned, pursuant to Article 78(3) TFEU. Such measures may include, where appropriate, a suspension of the participation of that Member State to the relocation as provided for in this Decision as well as possible compensatory measures for Italy and for Greece. Article 10 Financial support The Member State of relocation shall receive a lump sum of EUR 6 000 for each relocated person pursuant to this Decision. This financial support shall be implemented by applying the procedures laid down in Article 18 of Regulation (EU) No 516/2014. Article 11 Cooperation with Associated States With the assistance of the Commission, bilateral arrangements may be made between Italy and, respectively, Iceland, Liechtenstein, Norway and Switzerland, and between Greece and, respectively, Iceland, Liechtenstein, Norway and Switzerland, on the relocation of applicants from the territory of Italy and of Greece to the territory of the latter States. The core elements of this Decision, in particular those relating to the relocation procedure and the rights and obligations of applicants, shall be duly taken into account in those arrangements. Article 12 Reporting On the basis of the information provided by the Member States and by the relevant agencies, the Commission shall report to the Council every six months on the implementation of this Decision. On the basis of the information provided by Italy and by Greece, the Commission shall also report to the Council every six months on the implementation of the roadmaps, referred to in Article 8. Article 13 Entry into force 1. This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. 2. It shall apply until 17 September 2017. 3. It shall apply to persons arriving on the territory of Italy or Greece as from 16 September 2015 until 17 September 2017, as well as to applicants having arrived on the territory of those Member States from 15 August 2015 onwards. Done at Brussels, 14 September 2015. For the Council The President J. ASSELBORN (1) Regulation (EU) No 604/2013 of the European Parliament and of the Council of 26 June 2013 establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person (OJ L 180, 29.6.2013, p. 31). (2) Commission Regulation (EC) No 1560/2003 of 2 September 2003 laying down detailed rules for the application of Council Regulation (EC) No 343/2003 establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national (OJ L 222, 5.9.2003, p. 3). (3) Commission Implementing Regulation (EU) No 118/2014 of 30 January 2014 amending Regulation (EC) No 1560/2003 laying down detailed rules for the application of Council Regulation (EC) No 343/2003 establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national (OJ L 39, 8.2.2014, p. 1). (4) Regulation (EU) No 516/2014 of the European Parliament and of the Council of 16 April 2014 establishing the Asylum, Migration and Integration Fund, amending Council Decision 2008/381/EC and repealing Decision No 573/2007/EC and No 575/2007/EC of the European Parliament and of the Council and Council Decision 2007/435/EC (OJ L 150, 20.5.2014, p. 168). (5) Directive 2013/33/EU of the European Parliament and of the Council of 26 June 2013 laying down standards for the reception of applicants for international protection (OJ L 180, 29.6.2013, p. 96). (6) Directive 2013/32/EU of the European Parliament and of the Council of 26 June 2013 on common procedures for granting and withdrawing international protection (OJ L 180, 29.6.2013, p. 60). (7) Regulation (EU) No 603/2013 of the European Parliament and of the Council of 26 June 2013 on the establishment of Eurodac for the comparison of fingerprints for the effective application of Regulation (EU) No 604/2013 establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person and on requests for the comparison with Eurodac data by Member States' law enforcement authorities and Europol for law enforcement purposes, and amending Regulation (EU) No 1077/2011 establishing a European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (OJ L 180, 29.6.2013, p. 1). (8) Directive 2008/115/EC of the European Parliament and of the Council of 16 December 2008 on common standards and procedures in Member States for returning illegally staying third-country nationals (OJ L 348, 24.12.2008, p. 98). (9) Directive 2011/95/EU of the European Parliament and of the Council of 13 December 2011 on standards for the qualification of third-country nationals or stateless persons as beneficiaries of international protection, for a uniform status for refugees or for persons eligible for subsidiary protection, and for the content of the protection granted (OJ L 337, 20.12.2011, p. 9).